THE COURT.
These cases, like Cumings v. Hokr, ante, p. 844 [193 P.2d 742], Cassell v. Hickerson, ante, p. 869 [193 P.2d 743], and In re Laws, ante, p. 846 [193 P.2d 744], this day filed, involve the legality and enforceability of privately imposed restrictions against occupation of certain lots of land by persons other than those of the Caucasian race. Upon the authority of Shelley v. Kraemer and McGhee V. Sipes, May 3, 1948, 334 U.S. 1 [68 S.Ct. 836, 92 L.Ed.-, 16 Law Week 4426] (see also Hurd v. Hodge, May 3, 1948, 334 U.S. 24 [68 S.Ct. 847, 92 L.Ed.-, 16 Law Week 4432]), holding that such restrictions cannot be enforced through court action, the judgment of the trial court refusing to enforce the restrictions is in each case affirmed.